Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-5 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitation “having a measurement condition different from a measurement condition of the first measurement sample” is considered new matter; there is no support for this limitation in the instant specification.  Dependent claims are rejected as well. 
In regard to claim 1, the limitation “at least one second measurement element…being provided separately from the first measurement element…or the second measurement element” is considered new matter; there is no support for this limitation in the instant specification.  The instant specification and drawings do not provide support for a second measurement element.  There is support for one set of measurement elements; however, there is no support for a second set.  Dependent claims are rejected as well. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the limitation “when one type of the measurement samples is designated, wherein the switching information corresponds to the designated type of the measurement samples” renders the claim indefinite.  It is not clear what “one type of the measurement samples” refers to and how this limitation is applied to “a first measurement sample”, “a second measurement sample”, and “measurement condition”.  Claim 3 is rejected as well since it depends on claim 2. 
In regard to claim 4, the limitation “one element of the first measurement element when one type of the measurement samples is designated, where the one element of the first measurement element corresponds to the designated type of the measurement sample” renders the claim indefinite.  It is not clear what “one type of the measurement samples” refers to and how this limitation is applied to “a first measurement sample”, “a second measurement sample”, and “measurement condition”.  
Claim Rejections - 35 USC § 103
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5417853 by Mizuno et al. (Mizuno). 
In regard to claim 1, Mizuno teaches a liquid chromatograph apparatus being unitary (Figure 1; C3/L37-60); capable of measuring two or more varieties of measurement samples.  
Mizuno teaches a first measurement sample and a second measurement sample having a measurement condition different from a measurement condition of the first measurement sample (Figure 1, autosampler 14; C3/L37-60). 
Mizuno teaches a single sample solution injection portion (Figure 1, autosampler 14; C3/L37-60); capable of injecting a sample solution containing the two or more varieties of measurement samples. 
Mizuno teaches a single liquid delivering system (Figure 1, piping 13; C3/L37-60); capable of delivering the injected sample solution. 
Mizuno teaches at least one first measurement element out of an eluent tank, a separation column, and a detector including a plurality of elements (Figure 1, eluent tanks 1-3, columns 18 and 21, detector 23; C3/L37-60); capable of measurement conditions specialized for analysis of each of the two or more varieties of measurement samples do not match each other. 
Mizuno does not explicitly teach the measurement elements are separately provided for each of the two or more varieties of measurement samples.  Addition of separate measurement elements, the additional measurement elements would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding limitations recited in the claims which are directed to a manner of operating disclosed liquid chromatograph apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “which enables two or more varieties of measurement samples to be measured”; “configured to inject a sample colution”; “configured to deliver the injected sample”.  
Mizuno teaches a flow path switching portion (Figure 1, valve 15; C3/L37-60); capable of selectively connecting the liquid delivering system with one element of the measurement element to be capable of delivering the sample solution. 
In regard to claim 2, Mizuno teaches a display control unit (Figure 1, microcomputer, display section 27; C3/L37-60); capable of displaying switching information of the flow path switching portion when one type of the measurement samples is designated wherein the switching information corresponds to the designated type of measurement sample.  
In regard to claim 4, Mizuno teaches a flow path switching portion driving unit (Figure 1, feed pump 6; C3/L37-60); capable of driving the flow path switching portion. 
Mizuno teaches a driving control unit (Figure 1, data processing section 24; C3/L37-60); capable of controlling the flow path switching portion driving unit to selectively delivery the sample solution between the liquid delivering system and one element of the measurement element when one type of the measurement samples is designated.  Mizuno teaches the one element of the measurement element corresponds to the designated type of measurement sample (Figure 1, data processing section 24; C3/L37-60). 
In regard to claim 5, Mizuno teaches the two or more varieties of measurement samples are selected from a group of an amino acid, a sugar, and an organic acid (C7/L38-56). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5417853 by Mizuno et al. (Mizuno), as noted above, in view of U.S. Patent Publication No. 2015/0019141 by Ohashi (Ohashi). 
In regard to claim 3, Mizuno teaches all the limitations noted above.  Mizuno does not explicitly teach a power source information acquiring unit capable of acquiring power source on/off information of each measurement element. 
Ohashi teaches a unitary liquid chromatography apparatus (Figure 1; [0034]-[0037]).  Ohashi teaches a solution injection portion (Figure 1, auto sampler 20; [0034]-[0037]).  Ohashi teaches a power source information acquiring unit (Figure 1, analysis condition setter 62; [0034]-[0037]); capable of acquiring power source on/off information of each measurement element.  
Ohashi teaches the display control unit is capable of performing predetermined notification processing in a case where a power source on/off state of each measurement element based on the switching information of the flow path switching portion is different from a power source on/off information acquired by the power source information acquiring unit (Figure 1, control system 60, display unit 72; [0034]-[0037]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a power source information acquiring unit, as taught by Ohashi, in the system of Mizuno in order to perform desired processes and effectively control the connections within the chromatography unit. 
Response to Arguments 
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument Mizuno does not teach the claim amendments, the Examiner notes the new amendments are addressed in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777